     Case: 4:18-cr-00975-ERW Doc. #: 460-1 Filed: 06/06/21 Page: 1 of 12 PageID #: 3851
                                        Government's Exhibit List
                                    United States v. Boone and Myers
Exhibit Number   Description                                           Offered   Admitted
         1       Satellite map library area
         2       LH Cell phone video
         3       Still photo of Myers
         4       Official photo of Myers
         5       RTCC video with Genetech player
         6       LH cell phone
         7       L6A5249o
         8       L6A5250o
         9       L6A5251o
        10       L6A5252o
        11       L6A5253o
        12       L6A5254o
        13       L6A5255o
        14       L6A5256o
        15       L6A5257o
        16       L6A5258o
        17       L6A5259o
        18       L6A5260o
        19       L6A5261o
        20       L6A5262o
        21       L6A5263o
        22       L6A5264o
        23       L6A5265o
        24       L6A5266o
        25       L6A5267o
        26       L6A5268o
        27       L6A5269o
        28       L6A5270o
        29       L6A5271o
        30       L6A5272o
        31       L6A5273o
        32       L6A5274o
        33       L6A5275o
        34       L6A5276o
        35       L6A5277o
        36       L6A5278o
        37       L6A5279o
        38       L6A5280o
        39       L6A5281o
        40       L6A5282o
        41       L6A5283o
        42       L6A5284o
        43       L6A5285o
        44       L6A5286o
        45       L6A5287o
        46       L6A5288o
        47       L6A5289o


                                                   Page 1
     Case: 4:18-cr-00975-ERW Doc. #: 460-1 Filed: 06/06/21 Page: 2 of 12 PageID #: 3852
                                    Government's Exhibit List
                                United States v. Boone and Myers
Exhibit Number   Description                                       Offered   Admitted
        48       L6A5290o
        49       L6A5291o
        50       L6A5292o
        51       L6A5293o
        52       L6A5294o
        53       L6A5295o
        54       L6A5296o
        55       L6A5297o
        56       L6A5298o
        57       L6A5299o
        58       L6A5300o
        59       L6A5301o
        60       L6A5302o
        61       L6A5303o
        62       L6A5304o
        63       L6A5305o
        64       L6A5306o
        65       L6A5307o
        66       L6A5308o
        67       L6A5309o
        68       L6A5310o
        69       L6A5311o
        70       L6A5312o
        71       L6A5313o
        72       L6A5314o
        73       L6A5315o
        74       L6A5316o
        75       L6A5317o
        76       L6A5318o
        77       L6A5319o
        78       L6A5320o
        79       L6A5321o
        80       L6A5322o
        81       L6A5323o
        82       L6A5324o
        83       L6A5325o
        84       L6A5326o
        85       L6A5327o
        86       L6A5328o
        87       L6A5329o
        88       L6A5330o
        89       L6A5331o
        90       L6A5332o
        91       L6A5333o
        92       L6A5334o
        93       L6A5335o
        94       L6A5336o


                                            Page 2
     Case: 4:18-cr-00975-ERW Doc. #: 460-1 Filed: 06/06/21 Page: 3 of 12 PageID #: 3853
                                    Government's Exhibit List
                                United States v. Boone and Myers
Exhibit Number   Description                                       Offered   Admitted
       95        L6A5337o
       96        L6A5338o
       97        L6A5339o
       98        L6A5340o
       99        L6A5341o
       100       L6A5342o
       101       L6A5343o
       102       L6A5344o
       103       L6A5345o
       104       L6A5346o
       105       L6A5347o
       106       L6A5348o
       107       L6A5349o
       108       L6A5350o
       109       L6A5249
       110       L6A5250
       111       L6A5251
       112       L6A5252
       113       L6A5253
       114       L6A5254
       115       L6A5255
       116       L6A5256
       117       L6A5257
       118       L6A5258
       119       L6A5259
       120       L6A5260
       121       L6A5261
       122       L6A5262
       123       L6A5263
       124       L6A5264
       125       L6A5265
       126       L6A5266
       127       L6A5267
       128       L6A5268
       129       L6A5269
       130       L6A5270
       131       L6A5271
       132       L6A5272
       133       L6A5273
       134       L6A5274
       135       L6A5275
       136       L6A5276
       137       L6A5277
       138       L6A5278
       139       L6A5279
       140       L6A5280
       141       L6A5281


                                            Page 3
     Case: 4:18-cr-00975-ERW Doc. #: 460-1 Filed: 06/06/21 Page: 4 of 12 PageID #: 3854
                                    Government's Exhibit List
                                United States v. Boone and Myers
Exhibit Number   Description                                       Offered   Admitted
       142       L6A5282
       143       L6A5283
       144       L6A5284
       145       L6A5285
       146       L6A5286
       147       L6A5287
       148       L6A5288
       149       L6A5289
       150       L6A5290
       151       L6A5291
       152       L6A5292
       153       L6A5293
       154       L6A5294
       155       L6A5295
       156       L6A5296
       157       L6A5297
       158       L6A5298
       159       L6A5299
       160       L6A5300
       161       L6A5301
       162       L6A5302
       163       L6A5303
       164       L6A5304
       165       L6A5305
       166       L6A5306
       167       L6A5307
       168       L6A5308
       169       L6A5309
       170       L6A5310
       171       L6A5311
       172       L6A5312
       173       L6A5313
       174       L6A5314
       175       L6A5315
       176       L6A5316
       177       L6A5317
       178       L6A5318
       179       L6A5319
       180       L6A5320
       181       L6A5321
       182       L6A5322
       183       L6A5323
       184       L6A5324
       185       L6A5325
       186       L6A5326
       187       L6A5327
       188       L6A5328


                                            Page 4
     Case: 4:18-cr-00975-ERW Doc. #: 460-1 Filed: 06/06/21 Page: 5 of 12 PageID #: 3855
                                         Government's Exhibit List
                                     United States v. Boone and Myers
Exhibit Number   Description                                            Offered   Admitted
       189       L6A5329
       190       L6A5330
       191       L6A5331
       192       L6A5332
       193       L6A5333
       194       L6A5334
       195       L6A5335
       196       L6A5336
       197       L6A5337
       198       L6A5338
       199       L6A5339
       200       L6A5340
       201       L6A5341
       202       L6A5342
       203       L6A5343
       204       L6A5344
       205       L6A5345
       206       L6A5346
       207       L6A5347
       208       L6A5348
       209       L6A5349
       210       L6A5350
       211       4387 lip surgery -stitching
       212       4388 lip surgery closed stitches
       213       4389 lip surgery overview
       214       4390 lip surgery syringe
       215       Hall injury photo – lip front
       216       Hall injury photo – lip side
       217       Hall injury photo - ear
       218       Hall injury photo - elbow
       219       Texts
       220       Hall shirt and gaiter photo – front
       221       L6A5426
       222       L6A5427
       223       L6A5428
       224       L6A5429
       225       Hall shirt photo – blood shoulder
       226       Naes draft memo
       227       Hall gaiter photo – front
       228       Marcantano letter
       229       Hall gaiter
       230       Hall shirt
       231       camera photo – battery slot and SD card
       232       camera photo – lens
       233       camera photo – battery slot
       234       photo of phone
       235       Use of force policy


                                                 Page 5
     Case: 4:18-cr-00975-ERW Doc. #: 460-1 Filed: 06/06/21 Page: 6 of 12 PageID #: 3856
                                        Government's Exhibit List
                                    United States v. Boone and Myers
Exhibit Number   Description                                           Offered   Admitted
       236       Use of deadly force policy
       237       Search Warrant 1/2/18 - Dustin Boone’s Apple Acct
       238       Search Warrant 11/28/18- Dustin Boone’s Apple Acct
       241       Search Warrant 5/31/18 – Boone’s iPhone
       242       Dustin Boone’s iPhone
       243       Search Warrant 6/25/18 – Myers’ Samsung cell
       244       Myers’ Samsung cell phone
       245       Search Warrant 11/29/18 – Myers’ Samsung cell
       247       Myers’ Text on 9/15/17, 7:07 am
       248       Boone’s Texts on 9/15/17, 8:54 am
       249       Boone’s Texts on 9/15/17, 9:40 am
       250       Boone’s text on 9/15/2017, 15:37
       251       Myers’ texts on 9/15/17, 20:34
       252       Boone’s text on 9/15/17, 20:54
       253       Boone’s texts on 9/16/17, 12:28 am
       254       Boone’s texts on 9/16/17, 12:08 pm
       255       Myers’ texts on 9/16/2017, 20:18
       256       Myers’ text on 9/16/17. 20:58
       258       Boone’s text on 9/17/2017, 10:07 am
       260       Boone’s text on 9/18/17, 15:15
       262       Boone’s text on 9/19/17, 11:12 am
       263       Boone’s texts on 9/20/17, 20:53
       264       Boone’s texts on 9/20/17, 22:39
       265       Boone’s texts on 9/21/17, 17:39
       266       Boone’s texts on 9/21/17, 21:04
       268       Boone’s text on 9/23/17, 18:06
       269       Boone’s text on 9/25/17, 9:04 am
       270       Myers’ texts on 9/25/17, 17:10
       274       Boone’s text on 11/7/17, 19:36
       275       Boone’s text on 11/7/17, 19:38
       276       Myers’ text on 11/19/17, 15:51
       279       TAC B Dispatch Tape
       280       TAC B Dispatch Transcript
       281       TAC A Dispatch Tape
       282       TAC A Dispatch Transcript
       283       Hays plea agreement
       284       Baton
       285       Washington University Medical Records
       287       Map of 14th and Olive
       288       Boone photo
       290       Synched videos and photos
       291       Timeline
       296       AP still
       297       AP video
       298       Still of cell phone video – frame 5049
       299       Still of cell phone video – frame 5068
       300       Still of cell phone video – frame 5082


                                                Page 6
     Case: 4:18-cr-00975-ERW Doc. #: 460-1 Filed: 06/06/21 Page: 7 of 12 PageID #: 3857
                                          Government's Exhibit List
                                      United States v. Boone and Myers
Exhibit Number   Description                                             Offered   Admitted
       301       Still of cell phone video – frame 5109
       302       Still of cell phone video –frame 5121
       303       Still of cell phone video – frame 5134
       304       Still of cell phone video – frame 5137
       305       Still of cell phone video – frame 5310
       306       Still of cell phone video – frame 5339
       307       Still of cell phone video – frame 5348
       308       Asp baton
       309       L6A5249B
       310       L6A5250B
       311       L6A5251B
       312       L6A5252B
       313       L6A5253B
       314       L6A5254B
       315       L6A5255B
       316       L6A5256B
       317       L6A5257B
       318       L6A5258B
       319       L6A5259B
       320       L6A5260B
       321       L6A5261B
       322       L6A5262B
       323       L6A5263B
       324       L6A5264B
       325       L6A5265B
       326       L6A5266B
       327       L6A5267B
       328       L6A5268B
       329       L6A5269B
       330       L6A5270B
       331       L6A5271B
       332       L6A5272B
       333       L6A5273B
       334       L6A5274B
       335       L6A5275B
       336       L6A5276B
       337       L6A5277B
       338       L6A5278B
       339       L6A5279B
       340       L6A5280B
       341       L6A5281B
       342       L6A5282B
       343       L6A5283B
       344       L6A5284B
       345       L6A5285B
       346       L6A5286B
       347       L6A5287B


                                                   Page 7
     Case: 4:18-cr-00975-ERW Doc. #: 460-1 Filed: 06/06/21 Page: 8 of 12 PageID #: 3858
                                    Government's Exhibit List
                                United States v. Boone and Myers
Exhibit Number   Description                                       Offered   Admitted
       348       L6A5288B
       349       L6A5289B
       350       L6A5290B
       351       L6A5291B
       352       L6A5292B
       353       L6A5293B
       354       L6A5294B
       355       L6A5295B
       356       L6A5296B
       357       L6A5297B
       358       L6A5298B
       359       L6A5299B
       360       L6A5300B
       361       L6A5301B
       362       L6A5302B
       363       L6A5303B
       364       L6A5304B
       365       L6A5305B
       366       L6A5306B
       367       L6A5307B
       368       L6A5308B
       369       L6A5309B
       370       L6A5310B
       371       L6A5311B
       372       L6A5312B
       373       L6A5313B
       374       L6A5314B
       375       L6A5315B
       376       L6A5316B
       377       L6A5317B
       378       L6A5318B
       379       L6A5319B
       380       L6A5320B
       381       L6A5321B
       382       L6A5322B
       383       L6A5323B
       384       L6A5324B
       385       L6A5325B
       386       L6A5326B
       387       L6A5327B
       388       L6A5328B
       389       L6A5329B
       390       L6A5330B
       391       L6A5331B
       392       L6A5332B
       393       L6A5333B
       394       L6A5334B


                                            Page 8
     Case: 4:18-cr-00975-ERW Doc. #: 460-1 Filed: 06/06/21 Page: 9 of 12 PageID #: 3859
                                          Government's Exhibit List
                                      United States v. Boone and Myers
Exhibit Number   Description                                             Offered   Admitted
       395       L6A5335B
       396       L6A5336B
       397       L6A5337B
       398       L6A5338B
       399       L6A5339B
       400       L6A5340B
       401       L6A5341B
       402       L6A5342B
       403       L6A5343B
       404       L6A5344B
       405       L6A5345B
       406       L6A5346B
       407       L6A5347B
       408       L6A5348B
       409       L6A5349B
       410       L6A5350B
       411       L6A5249C
       412       L6A5250C
       413       L6A5251C
       414       L6A5252C
       415       still of cell phone video – frame 5354
       416       electrical access panel - far
       417       electrical access panel - near
       418       still of cell phone video – frame 5374
       429       L6A5269C
       430       L6A5270C
       431       L6A5271C
       432       L6A5272C
       433       L6A5273C
       434       L6A5274C
       435       L6A5275C
       436       L6A5276C
       437       L6A5277C
       453       L6A5293C
       454       L6A5294C
       455       L6A5295C
       456       L6A5296C
       457       L6A5297C
       458       L6A5298C
       459       L6A5299C
       460       L6A5300C
       461       L6A5301C
       462       L6A5302C
       463       L6A5303C
       464       L6A5304C
       465       L6A5305C
       466       L6A5306C


                                                   Page 9
    Case: 4:18-cr-00975-ERW Doc. #: 460-1 Filed: 06/06/21 Page: 10 of 12 PageID #: 3860
                                         Government's Exhibit List
                                     United States v. Boone and Myers
Exhibit Number   Description                                            Offered   Admitted
       469       Boone’s Texts on 9/14/2017, 14:44
       470       Boone's text on 3/20/17, 9:07
       471       Boone's texts on 4/19/2017, 12:12
       472       Boone's text 4/19/17, 17:05
       473       Boone's text 4/20/17, 9:40
       478       Bonne's text on 6/24/17, 23:46
       479       Boone's text on 7/17/1, 11:49
       482       Myers' Text on 1/24/17
       483       YouTube Video, April 2016
       484       Myers' Text on 9/16/17, 0:43
       485       Boone's text on 9/17/17 & 9/18/17
       487       Boone's text on 10/12/17, 15:38
       490       Boone's text on 3/28/18, 9:01
       500       Stipulation re 120 Interviews
       501       Stipulation re Dustin Boone’s Texts
       502       Stipulation re Chris Myers’ Texts
       503       Stipulation re DNA etc.
       509       L6A5249M
       510       L6A5250M
       511       L6A5251M
       512       L6A5252M
       513       L6A5253M
       514       L6A5254M
       515       L6A5255M
       516       L6A5256M
       517       L6A5257M
       518       L6A5258M
       519       L6A5259M
       520       L6A5260M
       521       L6A5261M
       522       L6A5262M
       523       L6A5263M
       524       L6A5264M
       525       L6A5265M
       526       L6A5266M
       527       L6A5267M
       528       L6A5268M
       529       L6A5269M
       530       L6A5270M
       531       L6A5271M
       532       L6A5272M
       533       L6A5273M
       534       L6A5274M
       535       L6A5275M
       536       L6A5276M
       537       L6A5277M
       538       L6A5278M


                                                 Page 10
    Case: 4:18-cr-00975-ERW Doc. #: 460-1 Filed: 06/06/21 Page: 11 of 12 PageID #: 3861
                                   Government's Exhibit List
                               United States v. Boone and Myers
Exhibit Number   Description                                      Offered   Admitted
       539       L6A5279M
       540       L6A5280M
       541       L6A5281M
       542       L6A5282M
       543       L6A5283M
       544       L6A5284M
       545       L6A5285M
       546       L6A5286M
       547       L6A5287M
       548       L6A5288M
       549       L6A5289M
       550       L6A5290M
       551       L6A5291M
       552       L6A5292M
       553       L6A5293M
       554       L6A5294M
       555       L6A5295M
       556       L6A5296M
       557       L6A5297M
       558       L6A5298M
       559       L6A5299M
       560       L6A5300M
       561       L6A5301M
       562       L6A5302M
       563       L6A5303M
       564       L6A5304M
       565       L6A5305M
       566       L6A5306M
       567       L6A5307M
       568       L6A5308M
       569       L6A5309M
       570       L6A5310M
       571       L6A5311M
       572       L6A5312M
       573       L6A5313M
       574       L6A5314M
       575       L6A5315M
       576       L6A5316M
       577       L6A5317M
       578       L6A5318M
       579       L6A5319M
       580       L6A5320M
       581       L6A5321M
       582       L6A5322M
       583       L6A5323M
       584       L6A5324M
       585       L6A5325M


                                           Page 11
    Case: 4:18-cr-00975-ERW Doc. #: 460-1 Filed: 06/06/21 Page: 12 of 12 PageID #: 3862
                                   Government's Exhibit List
                               United States v. Boone and Myers
Exhibit Number   Description                                      Offered   Admitted
       586       L6A5326M
       587       L6A5327M
       588       L6A5328M
       589       L6A5329M
       590       L6A5330M
       591       L6A5331M
       592       L6A5332M
       593       L6A5333M
       594       L6A5334M
       595       L6A5335M
       596       L6A5336M
       597       L6A5337M
       598       L6A5338M
       599       L6A5339M
       600       L6A5340M
       601       L6A5341M
       602       L6A5342M
       603       L6A5343M
       604       L6A5344M
       605       L6A5345M
       606       L6A5346M
       607       L6A5347M
       608       L6A5348M
       609       L6A5349M
       610       L6A5350M




                                           Page 12
